DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.         The receipt of Oath/Declaration is acknowledged.

Preliminary Amendment
3.         The Preliminary Amendment submitted on 01/21/2022 containing amendments to the claims is acknowledged.

Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.         The drawing(s) filed on 01/21/2022 are accepted by the Examiner.

Status of Claims
6.         Claims 1-8, 10-11, 13, 15 and 16 are pending in this application.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.        Claims 1-8, 10-11, 13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, and 16 of US Patent No. 11,282,181 (hereinafter ‘181).
Although the claims at issue are not identical, they are not patentably distinct from each other:












Regarding Claim 1 (drawn to a method):                                                 
Current Application
Claim 1:

A method of predicting total yield of a corn crop, comprising: 

obtaining a plurality of images of an ear of corn without the use of spatial reference points, 






determining the number of kernels per ear, and 

calculating predicted total yield or test weight based on the image, 



wherein the predicted total yield or test weight is calculated based on an estimate of the number of total ears in the area of the predicted total yield or test weight, 






which number of total ears is based on one or more of as-planted data, historical information about the variety planted, an aerial image of the plants, rainfall or crop moisture data.
‘181
Claim 1:

A method of predicting total yield of a corn crop, comprising: 

obtaining a plurality of images of an ear of corn without the use of spatial reference points, 

processing the plurality of images, wherein processing the plurality of images comprises applying, to each image, an opening filter followed by a cross filter applied with erosion, 

determining the number of kernels per ear, and calculating total yield based on the image.




8. The method of claim 1, wherein the predicted total yield is calculated based on an estimate of the ears per acre, which ears per acre estimate is based on the predicted test weight, yield or number of ears per plant of the variety based on one or more of variety differences, prior season data, or rainfall or crop moisture data.




Claim 10:
The method of claim 1, wherein the predicted total yield is calculated based on an estimate of the number of ears per acre, which ears per acre estimated is based on an estimate of the plants in an aerial image.









Regarding Claim 13 (drawn to a method):
Current Application
Claim 13:

A method of predicting total corn crop yields or test weight, comprising:

 
obtaining a first set of images of one or more ears of corn from a one or more plants growing in a field,

analyzing the first set of images to determine the number of individual corn grains, 

obtaining a second set of images of an ear of corn taken at least a day after obtaining the first set of images, 

projecting a rate of grain development or kernel abortion, and, 





predicting total yield or test weight based at least in part on the rate of grain development or kernel abortion, 





wherein the predicted total yield or test weight is calculated based on an estimate of the number of total ears in the area of the predicted total yield or test weight, 


where the number of total ears in the area is based on one or more of as-planted data, historical information on the variety planted, an aerial image of the plants, rainfall or crop moisture data.
‘181
Claim 12:

A method of predicting corn crop yields, comprising:



obtaining a first set of images of an ear of corn from a plant growing in a field, 

analyzing the first set of images to determine the number of individual corn grains, 

obtaining a second set of images of an ear of corn taken at least a day after obtaining the first set of images, 

projecting a rate of grain development or kernel abortion, and 





calculating an estimated yield of the growing plant at harvest based on the rate of grain development or kernel abortion.

Claim 8:

The method of claim 1, wherein the predicted total yield is calculated based on an estimate of the ears per acre, 




which ears per acre estimate is based on the predicted test weight, yield or number of ears per plant of the variety based on one or more of variety differences, prior season data, or rainfall or crop moisture data.

Claim 9:

The method of claim 1, wherein the predicted total yield is calculated based on an estimate of the number of ears per acre, which ears per acre estimate is based on as-planted data.





9.       As shown in the table above, it is clear that all the elements of the application claims [1 and 13] are to be found in patent claims [1, 8, 9, 10 and 12], as the application claims [1 and 13] fully encompasses patent claims [1, 8, 9, 10 and 12].  The difference between the application claims [1 and 13] and the patent claims [1, 8, 9, 10 and 12] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1, 8, 9, 10 and 12] of the patent is in effect a “species” of the “generic” invention of the application claims [1 and 13].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims [1 and 13] are anticipated by claims [1, 8, 9, 10 and 12] of the patent, it is not patentably distinct from claims [1, 8, 9, 10 and 12] of the patent.

10.        For example, the ‘total ears in the area’ in the application claim 1 is a broader version of ‘ears per acre’ in the patent claims 8 and 10.
	For example, the ‘historical data’ in the application claim 1 is a broader version of ‘prior season data’ in the patent claims 8 and 10.

11.      Claim 2 of the current application corresponds to claim 2 of US 11,282,181.
12.      Claim 3 of the current application corresponds to claim 3 of US 11,282,181.
13.      Claim 4 of the current application corresponds to claim 4 of US 11,282,181.
14.      Claim 5 of the current application corresponds to claim 5 of US 11,282,181.
15.      Claim 6 of the current application corresponds to claim 6 of US 11,282,181.
16.      Claim 7 of the current application corresponds to claim 7 of US 11,282,181.
17.      Claim 8 of the current application corresponds to claim 10 of US 11,282,181.
18.      Claim 10 of the current application corresponds to claim 10 of US 11,282,181.
19.      Claim 11 of the current application corresponds to claim 11 of US 11,282,181.
20.      Claim 15 of the current application corresponds to claim 13 of US 11,282,181.
21.      Claim 16 of the current application corresponds to claim 16 of US 11,282,181.


Claim Rejections - 35 USC § 102
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


24.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
25.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 2017/0024876), hereinafter Young ‘876.

Regarding Claim 1:
Young ‘876 discloses a method of predicting yield of a corn crop (‘method for generating a yield estimate for a crop of corn’ Abstract), comprising: 
obtaining a plurality of images (Young ‘876: ‘one or more images may be captured from which the depth of the kernel can be observed directly. For example, an image may be captured of a cross section of the ear, or the non-tapered end of the ear’ [0044]; ‘Computer system 402 also includes one or more interfaces 416 such as input devices (e.g., camera for capturing images)’ [0069]; ‘Additionally, various functions for generating and manipulating images may be implemented’ [0071]) of an ear of corn (Fig. 1 Flowchart; Step 120 ‘Capture Image of Ear of Corn’ [0031]) without the use of spatial reference points (‘In some embodiments, the captured image also includes a size reference in the scene. For example, the captured image may be of the ear of corn placed next to a calibration card having at least one known dimension. In some embodiments, the size reference may have distance markers (e.g., 1/16'' marks along an edge) or other dimensional features (e.g., one or more geometric shapes or patterns of having at least one known dimension) to aid in determining the dimensions of other objects in the captured image (e.g., a kernel of corn). In other embodiments, commonly available objects having known dimensions (e.g., a dollar bill) may be used as a size reference. The size reference is identified in the captured image, and the dimensional features and/or the dimensions of the calibration card itself can be used to determine the size of the ear of corn and/or one or more kernels on the ear of corn in the captured image’ [0032]; ‘In some embodiments, a calibration card is not used. The camera or mobile device capturing the image may be positioned a known distance from the ear of corn (e.g., through positioning by the operator and/or with a fixture or other method or component for establishing a fixed distance between two objects), thereby allowing the pixel count per inch (or other unit distance) of the captured image to be determined with of an object or region of the captured image may be estimated by the operator and input through a user interface or otherwise’ [0033]), 
determining the number of kernels per ear (Fig. 3 Flowchart; Step 320 ‘Estimate Number of Kernels on Ear of Corn’ [0060]), and 
calculating predicted total yield or test weight based on the images (Fig. 3 Flowchart; Step 330 ‘Estimate Number of Ears of Corn in a Sized Location’ and Step 340 ‘Estimate Number of Kernels in Sized Location’ [0063-0065]),
wherein the predicted total yield or test weight is calculated based on an estimate of the number of total ears in the area of the predicted total yield (Fig. 3 Flowchart; Step 330 ‘Estimate Number of Ears of Corn in a Sized Location’ and Step 340 ‘Estimate Number of Kernels in Sized Location’ [0063-0065]) or test weight, 
which number of total ears is based on one or more of as-planted data, historical information about the variety planted, an aerial image of the plants, rainfall or crop moisture data (‘Young ‘876 ‘At optional step 150, the estimated average kernel volume may be adjusted to take into account a current and target moisture content of the kernels. Corn is often harvested and stored when it is as close as possible to a (relatively low) 15.5% moisture content, because storing corn having a higher moisture content increases the risk of spoilage. Corn kernels generally shrink as they "dry down." If the estimated average kernel volume is determined in step 140 on corn having a relatively high moisture content, the estimated average kernel volume can be expected to be higher than the average kernel volume when the corn has adequately dried down. The estimated average kernel volume may therefore be adjusted to take into account this future shrinkage’ [0047]; Note that the limitation requires ‘one or more’).
 
Regarding Claim 2:
Young ‘876 further discloses the method of claim 1, wherein an image of the corn ear is positioned within a target window on the viewing screen of an imaging device (Fig. 2A; [0042-0044] ‘various functions for generating and manipulating images may be implemented in a non-programmed environment (for example, documents created in HTML, XML or other format that, when viewed in a window of a browser program, render aspects of a graphical-user interface or perform other functions)’ [0071]). 

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
29.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

30.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2017/0024876), hereinafter Young ‘876, in view of Barjonas et al. (US 2016/0301727).

Regarding Claim 3:
Young ‘876 discloses the method of claim 2, wherein the one or more images are still images of the corn ear (Young ‘876: ‘The image of the ear of corn may have been captured by a digital camera, or by a mobile device (e.g., a cell phone or tablet) with a camera and image-capturing capabilities. In other embodiments, the image is not directly captured, but may be received over a network, on a disk, or otherwise provided to the system for processing’ [0031]). 
Young ‘876 does not expressly disclose wherein the one or more images are still images from a video feed.
Barjonas discloses wherein the plurality of images are still images from a video feed (Barjonas: Fig. 3 Flowchart ‘Step 302 samples the video feed to extract images of a participant in the communication session. For example, the image capture module 126 samples the incoming video data 204 from the endpoint device 118 to extract images (e.g., frames, still images, and so forth) that include the user 134’ [0053]).
Young ‘876 in view of Barjonas are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the one or more images are still images from a video feed.  The suggestion/motivation for doing so is to obtain a visual representation of the participant during a communication session as disclosed by Barjonas in the Abstract and Background of Invention.  Therefore, it would have been obvious to combine Young ‘876 with Barjonas to obtain the invention as specified in claim 3.

31.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2017/0024876) in view of Young et al. (US 2016/0225135), hereinafter Young ‘876 and Young ‘135.

Regarding Claim 6:
Young ‘876 discloses the method of claim 1, wherein the number of kernels per ear is from a set of still images (Young ‘876: ‘one or more images may be captured from which the depth of the kernel can be observed directly. For example, an image may be captured of a cross section of the ear, or the non-tapered end of the ear’ [0044]; ‘Computer system 402 also includes one or more interfaces 416 such as input devices (e.g., camera for capturing images)’ [0069]; ‘Additionally, various functions for generating and manipulating images may be implemented’ [0071]). 
Young ‘876 does not expressly disclose the number of kernels per ear is the median number of kernels from a set of still images.
Young ‘135 discloses the number of kernels per ear is the median number of kernels from a set of still images (Young ‘135: ‘Additional information about the ear of corn and the kernels on it may also be determined from the combined binary image. For example, individual blobs may be examined to characterize the size or shape of the corresponding kernel. In some embodiments, the size of each individual blob may be compared against a given size value; blobs smaller than the given size value may be characterized as small, whereas blobs larger than the given size value may be characterized as large. In one embodiment, the given size value may be calculated as the mean or median size of all blobs within the binary image’ [0075]).
Young ‘876 & Young ‘135 are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the number of kernels per ear is the median number of kernels from a set of still images.  The suggestion/motivation for doing so is because accurately counting and characterizing the kernels on an ear of corn results in better valuation of the ear of corn, which may be used as representative in valuing an entire field or crop (or portion thereof) of corn as disclosed by Young ‘135 in the Background of Invention.  Therefore, it would have been obvious to combine Young ‘876 with Young ‘135 to obtain the invention as specified in claim 6.

32.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2017/0024876) in view of Farah et al. (US 2017/0351790).

Regarding Claim 7:
Young ‘876 discloses the method of claim 1, wherein the image is a two dimensional image (Young ‘876: “the dimensions of the kernel visible in the captured image (such as the length and width) may be measured” [0024]) but does not expressly disclose and the total number of kernels per ear is obtained by multiplying the number of kernels visible in the image by a calibration factor within the range of 2.25 to 2.50 or by use of a model trained by machine learning. 
Farah discloses wherein and the total number of kernels per ear is obtained by multiplying the number of kernels visible in the image by a calibration factor within the range of 2.25 to 2.50 or by use of a model trained by machine learning (Farah: Fig. 3 Flowchart ‘Agronomic Model Training’; “FIG. 3 illustrates a programmed process by which the agricultural intelligence computer system generates one or more preconfigured agronomic models using field data provided by one or more data sources.” [0104-0112]).
Young ‘876 in view of Farah are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of predicting and managing the growth of a crop such as corn.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein and the total number of kernels per ear is obtained by multiplying the number of kernels visible in the image by a calibration factor within the range of 2.25 to 2.50 or by use of a model trained by machine learning.  The suggestion/motivation for doing so is to determine and recommend more accurate times for planting and crop management as disclosed by Farah.  Therefore, it would have been obvious to combine Young ‘876 with Farah to obtain the invention as specified in claim 7.

Regarding Claim 8:
Young ‘876 further discloses the method of claim 1, wherein the predicted total yield or test weight is calculated based on an estimate of the number of ears in the area of the predicted total yield (Fig. 3 Flowchart; Step 330 ‘Estimate Number of Ears of Corn in a Sized Location’ and Step 340 ‘Estimate Number of Kernels in Sized Location’ [0063-0065]) or test weight, but does not expressly disclose based on an aerial image from a drone.
Farah discloses based on an aerial image from a drone (Farah: “In an embodiment, examples of sensors 112 and controllers 114 may be installed in unmanned aerial vehicle (UAV) apparatus or “drones.” Such sensors may include cameras with detectors effective for any range of the electromagnetic spectrum including visible light, infrared, ultraviolet, near-infrared (NIR), and the like” [0101]).
Young ‘876 in view of Farah are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of predicting and managing the growth of a crop such as corn.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose based on an aerial image from a drone.
The suggestion/motivation for doing so is to provide “graphical visualization of scouting layers, including, for example, those related to field health, and viewing and/or sharing of scouting notes; and/or downloading satellite images from multiple sources and prioritizing the images for the grower” as disclosed by Farah at ¶ [0085].  Therefore, it would have been obvious to combine Young ‘876 with Farah to obtain the invention as specified in claim 8.

33.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Young ‘876 in view of Albrecht et al. (US 2018/0189954).

Regarding Claim 10:
Young ‘876 further discloses the method of claim 1, wherein the predicted total yield or test weight is calculated based on an estimate of the number of ears in the area of the predicted total yield (Young ‘876 ‘At step 340, an estimated number of kernels in the sized location is determined from the number of kernels on the ear of corn and the number of ears of corn in the sized location. In particular, by multiplying the average number of kernels on an ear of corn in the sized location by the number of ears of corn in the sized location, the number of kernels in the sized location (e.g., the number of kernels per 1/1000 acre) can be determined’ [0063]) or test weight based on an aerial image from a satellite.

	Young ‘876 does not expressly disclose based on an aerial image from a satellite.
	Albrecht discloses based on an aerial image from a satellite (Albrecht: ‘In some embodiments, the yield estimator 426 can estimate a total planted area of a particular crop type (e.g., corn) and/or agricultural yield of a particular crop type. The estimated yield can be based on, for example, NDVI values, historical yield data, and/or amount of acreage within the one or more parcels. In some embodiments, the estimated yield value(s) can be given as output 428. For example, the yield estimator 426 can compare NDVI values within the satellite image(s) to determine the total planted area and/or agricultural yield of a particular crop. All pixels having same/similar NDVI values may be indicative of such parcels having the same crop type. The total yield of a particular crop type can be determined my multiplying the number of pixels having the same/similar NDVI values and pixel resolution information (e.g., including acreage of such pixels). For example, pixel resolution information may include acreage information, such as the amount of acreage within a given pixel’ [0051; 0054]).
	Young ‘876 in view of Albrecht are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose based on an aerial image from a satellite.  The suggestion/motivation for doing is to delineate boundary lines between vegetated areas as disclosed by Albrecht in the Background of Invention.  Albrecht further discloses the need to identify between the particular crops within an identified acreage.  Therefore, it would have been obvious to combine Young ‘876 with Albrecht to obtain the invention as specified in claim 10.

34.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Young ‘876 in view of Shriver et al. (US 2017/0213083).

Regarding Claim 11:
Young ‘876 discloses the method of claim 1, however Young ‘876 does not expressly disclose wherein the predicted total yield or test weight is used to correlate the plant biomass or crop health obtained from one or more aerial images. 
Shriver discloses wherein the predicted total yield or test weight is used to correlate the plant biomass or crop health obtained from one or more aerial images (Shriver: ‘An amount of nitrogen required by plants in a field may be based at least in part on predicted yield estimates for areas of the field, and this information may be used to designate biomass zones based on yield estimates. Aerial thermal, ADVI, and/or visual spectrum imagery of a field may be performed to identify biomass zones within the field based on plant growth factors, nonlimiting examples including plant population, vigor, accumulated stress, disease, and variety. If the field requires nitrogen to be applied to the field prior to planting crops (for example, if a late season nitrogen application method is not available for applying fertilizer to a field via a high clearance device), yield estimates for each biomass zone of the field may be based on intended plant population, variety, and planting date coupled with yield history and other agronomic factors (collectively referred to as intended and historic factors). Otherwise, if nitrogen is to be applied to the field after planting a crop, yield estimates may be predicted based on recorded growth factors of that crop in the field’ [0034]). 
Young ‘876 in view of Shriver are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the predicted total yield or test weight is used to correlate the plant biomass or crop health obtained from one or more aerial images.  The suggestion/motivation for doing so is to determine nutrient availability in the soil and plant nutrient requirements of the plants during growth by using aerial imaging of agricultural fields and plants as disclosed by Shriver in the Background of Invention.  Therefore, it would have been obvious to combine Young ‘876 with Shriver to obtain the invention as specified in claim 11.

Regarding Claim 13:
Young ‘876 discloses a method of predicting total corn crop yields (‘method for generating a yield estimate for a crop of corn’ Abstract) or test weight (“In some embodiments, a weighted average may be calculated, with counts determined from ears having uniform, average-sized kernels given more weight” [0060]), comprising: 
obtaining a first set of images of corn from one or more plants growing in a field (“‘Computer system 402 also includes one or more interfaces 416 such as input devices (e.g., camera for capturing images)’ [0069]; ‘Additionally, various functions for generating and manipulating images may be implemented’ [0071]); Fig. 3 flowchart “At step 320, a number of kernels on one or more representative ears of corn is estimated. The representative ears of corn may include the ear used in method 100, or may be different ears of corn selected from representative spots in and/or around the location.” [0060]; “the sized location is a portion of a cornfield” [0013]).
analyzing the first set of images to determine the number of individual grains (‘one or more images may be captured from which the depth of the kernel can be observed directly. For example, an image may be captured of a cross section of the ear, or the non-tapered end of the ear’ [0044]; Fig. 3 flowchart ‘At step 340, an estimated number of kernels in the sized location is determined from the number of kernels on the ear of corn and the number of ears of corn in the sized location. In particular, by multiplying the average number of kernels on an ear of corn in the sized location by the number of ears of corn in the sized location, the number of kernels in the sized location (e.g., the number of kernels per 1/1000 acre) can be determined. Dividing the number of kernels in the sized location by the average number of kernels in a bushel (as determined in method 100) gives an estimated number of bushels in the sized location, which in turn can be converted to be expressed in terms of a more suitable area unit, such as bushels per acre’ [0063]), 
wherein the predicted total yield or test weight is calculated based on an estimate of the number of total ears in the area of the predicted total yield or test weight, where the number of total ears in the area is based on one or more of as-planted data, historical information on the variety planted, an aerial image of the plants, rainfall or crop moisture data (‘Young ‘876 ‘At optional step 150, the estimated average kernel volume may be adjusted to take into account a current and target moisture content of the kernels. Corn is often harvested and stored when it is as close as possible to a (relatively low) 15.5% moisture content, because storing corn having a higher moisture content increases the risk of spoilage. Corn kernels generally shrink as they "dry down." If the estimated average kernel volume is determined in step 140 on corn having a relatively high moisture content, the estimated average kernel volume can be expected to be higher than the average kernel volume when the corn has adequately dried down. The estimated average kernel volume may therefore be adjusted to take into account this future shrinkage’ [0047]; Note that the limitation requires ‘one or more’).

Young ‘876 does not expressly disclose obtaining a second set of images of an ear of corn taken at least a day after obtaining the first set of images, 
projecting a rate of grain development or kernel abortion, and 
predicting total yield or test weight based at least in part on the rate of grain development or kernel abortion. 
Shriver discloses obtaining a second set of images of an ear of corn taken at least a day after obtaining the first set of images (Shriver: “A set of historic remote images of the management region (e.g., 5 or more years of satellite images) is processed by the management zone module into a potential yield value for each analysis zone for each of a set of timeframes (e.g., recurrent timeframes, such as growth stages; non-recurrent timeframes, such as growing season times or calendar days; etc.), which cooperatively form a yield map depicting the relative potential of each analysis zone, compared to other analysis zones within the field.” [0029]), 
projecting a rate of grain development (Shriver: “The crop module of the system functions to determine the growth stage of the crop. The growth stage can subsequently be used to determine crop parameters, such as LAI, nitrogen consumption, nitrogen fixation, or any other suitable crop parameter. The growth stage or crop parameter values can be determined for: a reference time, a growth stage, an analysis time (e.g., past, current, or future), and/or for any other suitable temporal duration. The growth stage or crop parameter values can be determined, in relation to one or more zones (e.g., analysis zone, management zone, geographic sub-region, geographic region, field, etc.): for the population of crops; for each crop; for a model crop; as an average growth stage; as an average or model growth stage; and/or for any other suitable set of crops.” [0034]) or kernel abortion, and 
predicting total yield or test weight based at least in part on the rate of grain development (Shriver: “In one variation, more seeds are prescribed for higher yield analysis zones, while less seeds are prescribed for lower yield analysis zones. The seed parameter (e.g., number, deposition rate, etc.) can be determined for each zone using a neural network, a rule-based decision making module, selected from graph or chart based on a yield metric (e.g., based on the anticipated yield, yield score, etc.), calculated based on a yield metric for the zone, or otherwise determined based on any other suitable parameter.” [0046]) or kernel abortion. 

Young ‘876 in view of Shriver are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose obtaining a second set of images of an ear of corn taken at least a day after obtaining the first set of images, projecting a rate of grain development or kernel abortion, and predicting total yield or test weight based at least in part on the rate of grain development or kernel abortion. The suggestion/motivation for doing so is to optimize yield as disclosed by Shriver at ¶ [0022] by developing nitrogen ‘prescriptions’ to reach targets.  Therefore, it would have been obvious to combine Young ‘876 with Shriver to obtain the invention as specified in claim 13.

35.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Young ‘876 in view of Shriver as applied to claim 13 above, and further in view of Li et al. (US 2014/0376782).

Regarding Claim 15:
The proposed combination of Young ‘876 in view of Shriver further discloses the method of claim 13, wherein the corn ear is imaged by 
obtaining a set of still images of the corn ear (Young ‘876: ‘one or more images may be captured from which the depth of the kernel can be observed directly. For example, an image may be captured of a cross section of the ear, or the non-tapered end of the ear’ [0044]; ‘Computer system 402 also includes one or more interfaces 416 such as input devices (e.g., camera for capturing images)’ [0069]; ‘Additionally, various functions for generating and manipulating images may be implemented’ [0071]), 
segmenting the corn ear from the background from at least two images in the set of still images (Young ‘876 e.g. ‘the original downsampled image can then be cropped’ [0039]), 
counting the number of kernels (Young ‘876 “A manual check was made of this estimate by taking a 200 gram sample of corn having a known moisture level of 22.8%; the sample was hand-counted and determined to contain 558 kernels. It was determined that at a target moisture level of 15.5%, the 200 grams of corn would have a reduced weight of 177.17 grams, or 0.3903 pounds.” [0057]), and 
calculating total yield based on the kernel count (Young ‘876 e.g. “Extrapolation the sample weight to bushel weight gives an estimated kernel count per bushel of 558×(56/0.3903)=80,070 kernels per bushel. The count determined by the claimed methods differed from the manual count method by only 4.76%. When an accurate estimated number of kernels per bushel can be determined (as in method 100) for a cornfield or a portion thereof, that number can be used to determine an estimated yield of a location (e.g., a cornfield or portion thereof) in terms of bushels per acre.” [0057-0058]). 

Young ‘876 in view of Shriver does not expressly disclose applying a series of filters to each image.
Li discloses applying a series of filters to each image (Li: “Binary segmentation may be accomplished by comparing acquired images to a previously characterized reference` correcting deviations from image quality, isolating and identifying immature ear objects' and applying a spatial calibration process to convert pixel unit measurements to metric units of measure. Predefined color and sizing information may be used to isolate the immature ears from foreign material and/or background resulting from the sample holder. A digital filtering process may also be used in the isolation and identification step.” [0052]).
Young ‘876, Shriver & Li are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of predicting the yield of a crop such as corn.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose applying a series of filters to each image.  The suggestion/motivation for doing so is “to isolate the immature ears from foreign material and/or background resulting from the sample holder.” as disclosed by Li at ¶ [0052].  Therefore, it would have been obvious to combine Young ‘876 and Shriver with Li to obtain the invention as specified in claim 15.

Allowable Subject Matter
36.      Claims 4, 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and providing the rejection(s) under nonstatutory double patenting, set forth in this Office Action, are overcome.

Regarding Claim 4:
	None of the prior art cited disclose or suggest the method of claim 2, wherein the images are selected based on having a corn ear to target window surface area ratio between 70% to 90%.

Regarding Claim 5:
	Claim 5 depends on objected claim 4.  Therefore, by virtue of their dependency, claim 5 is also indicated as allowable subject matter.

Regarding Claim 16:
None of the prior art cited disclose or suggest the method of claim 15, further comprising an opening filter followed by a cross filter applied with erosion.

Conclusion
37.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Mewes et al. (US 2016/0217231) discloses a modeling framework for evaluating the impact of weather conditions on farming and harvest operations applies real-time, field-level weather data and forecasts of meteorological and climatological conditions together with user-provided and/or observed feedback of a present state of a harvest-related condition to agronomic models and to generate a plurality of harvest advisory outputs for precision agriculture. A harvest advisory model simulates and predicts the impacts of this weather information and user-provided and/or observed feedback in one or more physical, empirical, or artificial intelligence models of precision agriculture to analyze crops, plants, soils, and resulting agricultural commodities, and provides harvest advisory outputs to a diagnostic support tool for users to enhance farming and harvest decision-making, whether by providing pre-, post-, or in situ-harvest operations and crop analyses.

38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677